SEPARATE OPINION.
I concur in so much of the opinion as sets out the law applicable to the case in hand, but in light of section 2510, Revised Statutes of Missouri, 1909, relating to the duty of courts in any proceeding in habeas corpus with reference to awarding custody of children, and the changed conditions shown by the record to have been brought about since the modification of the decree of December 12, 1919, I am of the opinion that the welfare of the children would best be conserved by giving their custody to the mother, with the right to the father, at his option, to have their custody each year during the school vacation period, approximately June 15th to August 31st. *Page 243